Citation Nr: 0625786	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-28 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from January 
1999 to May 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Jurisdiction over the claims file was later 
transferred to the Buffalo, New York RO.

In July 2006, the appellant failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
the hearing be rescheduled. 


REMAND

The appellant alleges that he has had chronic back pain since 
injuring his back in basic training.  Service medical records 
show that the appellant reported injuring his back in basic 
training and that he was treated in service for back pain 
which was generally considered to be mechanical, although 
lumbar paraspinal musculature strain was the assessment on 
one occasion.  The diagnoses reported by the appellant's 
private physician in July 2002 were mild scoliosis and 
mechanical low back syndrome.  

Although there is competent evidence of back symptoms and 
injury in service and lay and medical evidence of post-
service symptoms, the medical evidence currently of record is 
not sufficient to establish that the appellant currently has 
a chronic back disorder due to a disease or injury.  The 
appellant was scheduled for a VA examination in July 2003 but 
did not appear for this examination because he was not 
properly notified of the examination.  He was also scheduled 
for a VA examination at the VA Medical Center in Louisville, 
Kentucky in August 2004.  Although the appellant also failed 
to report to this examination, he informed the RO in August 
2004 that he was unable to report for the examination because 
he had relocated to New York.  In the Board's opinion, the 
appellant had good cause for failing to report for the 
examination in Louisville.  

Although the originating agency is aware of the foregoing, it 
did not reschedule the examination because it determined that 
no such examination is required.  The Board notes that an 
examination or medical opinion is necessary if the evidence 
of record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, establishes that he suffered an injury or disease 
in service, and indicates that the claimed disability or 
symptoms may be associated with the established injury or 
disease in service, or with another service-connected 
disability, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this case, all of these requirements are 
met.  

The Board also notes that the appellant has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present disorders of the appellant's 
back.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
appellant's back as to whether the 
disorder is the result of disease or 
injury.  With respect to each disorder 
attributable to a disease or injury, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the appellant's 
period of active duty for training.  The 
rationale for all opinions expressed must 
also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

